FILED
                            NOT FOR PUBLICATION                             SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DONNA L. FRITZ,                                  No. 11-15820

              Plaintiff - Appellant,             D.C. No. 2:09-cv-03588-CMK

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Craig Kellison, Magistrate Judge, Presiding

                          Submitted September 11, 2012 **
                             San Francisco, California

Before: WALLACE, THOMAS, and BERZON, Circuit Judges.

       Fritz appeals from the district court’s summary judgment upholding the

Commissioner’s final denial of benefits. We have jurisdiction under 28 U.S.C. §




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1291. We apply de novo review, Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir.

2007), and affirm.

         Substantial evidence supports the administrative law judge’s (ALJ) finding

that Fritz would not need five-minute breaks after every hour of standing or

walking. The contrary testimony of Dr. Jensen, a nonexamining, nontreating

physician, conflicts with that of Dr. Kumar, an examining physician, and is not

otherwise supported by the record. See Lester v. Chater, 81 F.3d 821, 831 (9th Cir.

1995).

         The ALJ offered specific, clear, and convincing reasons to support his

adverse credibility finding against Fritz, including (1) the reports of Dr. Kumar and

other physicians, (2) the lack of objective medical evidence supporting the alleged

limitation, and (3) evidence in the record that Fritz had undergone successful

conservative treatment and was able to perform daily functions. See Lingenfelter v.

Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).

         The ALJ’s refusal to include the rejected limitations in hypothetical

questions to the vocational expert was permissible. See Rollins v. Massanari, 261

F.3d 853, 857 (9th Cir. 2001) (ALJ is not required to include rejected limitations).

         The ALJ’s failure to ask the vocational expert whether the expert’s

testimony contradicted the Dictionary of Occupational Titles was harmless error


                                            2
because Fritz has not shown any contradiction to be present. See Massachi v.

Astrue, 486 F.3d 1149, 1154 n.19 (9th Cir. 2007).

      AFFIRMED.




                                         3